          In the United States Court of Federal Claims
                                          No. 16-12C
                                   (Filed: October 17, 2018)

                                             )
 TAYLOR ENERGY COMPANY                       )
 LLC,                                        )
                                             )
                      Plaintiff,             )
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
                      Defendant.             )
                                             )

                                           ORDER

       The court is in receipt of the substantive filings and exhibits as well as the docket
sheet for plaintiff’s pending appeal before the Interior Board of Land Appeals (“IBLA”).
(ECF No. 88). Upon careful review of the IBLA docket sheet the court understands that
the IBLA has prepared an unreacted decision regarding the plaintiffs appeal.
Accordingly, in order to evaluate the merits of the government’s motion to dismiss based
on primary jurisdiction, the court hereby ORDERS the government to file the unreacted
decision with this court under seal by October 31, 2018.

       IT IS SO ORDERED.

                                                           s/Nancy B. Firestone
                                                           NANCY B. FIRESTONE
                                                           Senior Judge
